EXHIBIT I
                                                    Apple Infringement Chart

                               Infringement of Claim 1 of U.S. Patent No. 10,491,982 by Apple AirPods
A system comprising:                    Apple’s AirPods comprise a first and second wireless earphones to be worn simultaneously by
headphones comprising a pair of         a user, wherein the first and second earphones are separate such that when the headphones are
first and second wireless earphones worn by the user, the first and second earphones are not physically connected.
to be worn simultaneously by a
user, wherein the first and second
earphones are separate such that
when the headphones are worn by
the user, the first and second
earphones are not physically
connected, wherein each of the first
and second earphones comprises:




                                      https://www.apple.com/airpods-2nd-generation/




                                                                -1-
Infringement of Claim 1 of U.S. Patent No. 10,491,982 by Apple AirPods




        https://www.apple.com/airpods-2nd-generation/




                                 -2-
                             Infringement of Claim 1 of U.S. Patent No. 10,491,982 by Apple AirPods
a body portion that comprises:        Apple AirPods include a body portion.




                                     https://www.apple.com/airpods-2nd-generation/




                                                             -3-
                              Infringement of Claim 1 of U.S. Patent No. 10,491,982 by Apple AirPods
a wireless communication circuit       Apple AirPods include a wireless communication circuit for receiving and transmitting
for receiving and transmitting         wireless signals.
wireless signals;




                                    https://www.apple.com/airpods-2nd-generation/




                                    https://www.apple.com/airpods-2nd-generation/



                                                            -4-
Infringement of Claim 1 of U.S. Patent No. 10,491,982 by Apple AirPods




        https://www.ifixit.com/Teardown/AirPods+Teardown/75578




                                 -5-
                           Infringement of Claim 1 of U.S. Patent No. 10,491,982 by Apple AirPods
a processor circuit in              Apple AirPods include a processor circuit in communication with the wireless communication
communication with the wireless     circuit.
communication circuit; and




                                        https://www.ifixit.com/Teardown/AirPods+Teardown/75578

an ear canal portion that is inserted   Apple AirPods include an ear canal portion that is inserted into an ear of the user.
into an ear of the user when worn
by the user; and




                                        https://www.apple.com/airpods-2nd-generation/

                                                                  -6-
                             Infringement of Claim 1 of U.S. Patent No. 10,491,982 by Apple AirPods




at least one acoustic transducer      Apple AirPods comprise an acoustic transducer connected to the processor circuit.
connected to the processor circuit;
and




                                      https://www.apple.com/airpods-2nd-generation/



                                                               -7-
Infringement of Claim 1 of U.S. Patent No. 10,491,982 by Apple AirPods




        https://www.ifixit.com/Teardown/AirPods+Teardown/75578




                                 -8-
                                Infringement of Claim 1 of U.S. Patent No. 10,491,982 by Apple AirPods
an elongated portion that extends        Apple AirPods include an elongated portion that extends away from the body portion such that
away from the body portion such          the elongated portion extends downwardly when the ear canal portion is inserted in the ear of
that the elongated portion extends       the user.
downwardly when the ear canal
portion is inserted in the ear of the
user;




                                       https://www.apple.com/airpods-2nd-generation/




                                                                -9-
Infringement of Claim 1 of U.S. Patent No. 10,491,982 by Apple AirPods




        https://www.apple.com/airpods-2nd-generation/




                                - 10 -
                              Infringement of Claim 1 of U.S. Patent No. 10,491,982 by Apple AirPods
a microphone connected to the          Apple AirPods include a microphone connected to the processor circuit and for picking up
processor circuit and for picking up utterances of a user of the headphones.
utterances of a user of the
headphones;




                                     https://www.apple.com/airpods-2nd-generation/specs/




                                     https://www.apple.com/airpods-2nd-generation/




                                                            - 11 -
                            Infringement of Claim 1 of U.S. Patent No. 10,491,982 by Apple AirPods
an antenna connected to the          Apple AirPods include an antenna connected to the wireless communication circuit.
wireless communication circuit; and




                                     https://www.apple.com/airpods-2nd-generation/




                                                             - 12 -
Infringement of Claim 1 of U.S. Patent No. 10,491,982 by Apple AirPods




        https://www.ifixit.com/Teardown/AirPods+Teardown/75578




                                - 13 -
                            Infringement of Claim 1 of U.S. Patent No. 10,491,982 by Apple AirPods
a rechargeable power source; and     Apple AirPods include a rechargeable power source.




                                        https://www.apple.com/airpods-2nd-generation/specs/

a mobile, digital audio player that     Apple AirPods are configured to connect to a mobile, digital audio player that stores digital
stores digital audio content and that   audio content for wirelessly transmitting digital audio content to the headphones via Bluetooth
comprises a wireless transceiver for    wireless communication links, such that each earphone receives and plays audio content
transmitting digital audio content to   received wirelessly via the Bluetooth wireless communication links from the mobile, digital
the headphones via Bluetooth            audio player.
wireless communication links, such
that each earphone receives and
plays audio content received
wirelessly via the Bluetooth
wireless communication links from
the mobile, digital audio player.




                                        https://www.apple.com/airpods-2nd-generation/



                                                                 - 14 -
